Name: Commission Regulation (EC) No 2374/2000 of 26 October 2000 on imports of bananas under the tariff quotas and of traditional ACP bananas for 2001
 Type: Regulation
 Subject Matter: tariff policy;  economic geography;  trade;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|32000R2374Commission Regulation (EC) No 2374/2000 of 26 October 2000 on imports of bananas under the tariff quotas and of traditional ACP bananas for 2001 Official Journal L 275 , 27/10/2000 P. 0005 - 0006Commission Regulation (EC) No 2374/2000of 26 October 2000on imports of bananas under the tariff quotas and of traditional ACP bananas for 2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 20 thereof,Whereas:(1) On 19 November 1999, the Commission sent the Council a proposal for a Regulation amending the arrangements for importing bananas into the Community. Since that date, the Commission has kept the Council regularly informed on progress made on the preparatory work for the introduction of amended arrangements. In the meantime, uninterrupted supplies to the Community market and continued trade must be ensured pursuant to Regulation (EEC) No 404/93 and Commission Regulation (EC) No 2362/98 of 28 October 1998 laying down detailed rules for the implementation of Council Regulation (EEC) No 404/93 regarding imports of bananas into the Community(3), as last amended by Regulation (EC) No 1632/2000(4).(2) To achieve that objective, traditional operators must have the right to apply for import licences on the basis of the reference quantities for 1999 and 2000 determined and notified by the competent national authority. Fixing a new reference period for that purpose would not be justified in view of the uncertainty surrounding the length of the interim period before the amended arrangements enter into force. Amending the period would also involve an administrative burden and disproportionate checks.(3) In the case of newcomer operators, the necessary detailed rules must be laid down for either their first registration or the renewal of their previous registration. The rules governing the registration of newcomer operators during 2000 are laid down in Commission Regulation (EC) No 250/2000 of 1 February 2000 on imports of bananas under the tariff quotas and of traditional ACP bananas, and fixing the indicative quantities for the second quarter of 2000(5). The minimum quantity that such operators must have actually imported to obtain renewal of their registration should be adjusted.(4) This Regulation is adopted with a view to ensuring uninterrupted supplies to the market and continued trade with the supplier countries but does not prejudge any measures that may subsequently be adopted by the Council or the Commission, in particular with a view to complying with the international commitments entered into by the Community within the World Trade Organisation (WTO), and cannot be invoked by operators as grounds for legitimate expectations regarding the extension of the import arrangements.(5) This Regulation must enter into force immediately.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1Each traditional operator registered in respect of 1999 pursuant to Article 5 of Regulation (EC) No 2362/98 may submit one or more applications for import licences for a given quarter for a total quantity equal to that produced by applying the percentage fixed in accordance with Article 14(2) of that Regulation to the reference quantity determined for 1999 by the competent national authority and notified to them in accordance with Article 6(4) of that Regulation.Where the reference quantity notified in respect of 1999 has been amended as a result of additional verifications, this amended reference quantity shall be used for the purpose of applying the previous subparagraph.Article 21. Each newcomer operator who meets the conditions laid down in paragraph 2 or 3, as applicable, may submit one or more applications for import licences for a given quarter for a total quantity equal to that produced by applying the percentage fixed in accordance with Article 14(2) of Regulation (EC) No 2362/98 to the quota allocation referred to in paragraph 6 of this Article notified by the competent national authority under Article 9(4) of that Regulation.2. Newcomer operators registered in respect of 2000 pursuant to Article 8 of Regulation (EC) No 2362/98 must submit applications for the renewal of their registrations in accordance with paragraph 4 of that Article and applications for quota allocations under Article 9 of that Regulation by 6 November 2000. However, notwithstanding the first subparagraph of Article 8(4) of that Regulation, newcomer operators registered in respect of 2000 pursuant to Article 2(3) of Regulation (EC) No 250/2000 must provide proof that they have actually imported for their own account at least 34 % of the quantity allocated to them for the current year.3. Newcomer operators not registered in respect of 2000 must send the competent national authority the supporting documents listed in Article 8(1) of Regulation (EC) No 2362/98 in order to register, together with their request for quota allocations under Article 9(1) of that Regulation, by 6 November 2000.4. In accordance with Article 9(3) of Regulation (EC) No 2362/98, Member States shall send the Commission by 10 November 2000:(a) the list of newcomer operators referred to in paragraph 2 whose registration has been renewed;(b) the list of newcomer operators referred to in paragraph 3;(c) the requests for quota allocations submitted pursuant to Article 9(1) of Regulation (EC) No 2362/98.5. In accordance with Article 9(3) of Regulation (EC) No 2362/98, the Commission shall determine without delay the quantities for which quota allocations are granted.6. The competent national authorities shall determine and notify to each newcomer operator the quantity allocated to him or her by 30 November 2000.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply without prejudice to any decisions adopted subsequently by the Council or the Commission.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 293, 31.10.1998, p. 32.(4) OJ L 187, 26.7.2000, p. 27.(5) OJ L 26, 2.2.2000, p. 6.